UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4334


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY CHRISTOPHER JOHNSON, a/k/a G-Money,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:08-cr-00010-nkm-1)


Submitted:   July 30, 2010                 Decided:   August 10, 2010


Before TRAXLER, Chief Judge, and NIEMEYER and DAVIS, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Roanoke, Virginia, for Appellant.   Timothy J. Heaphy,
United States Attorney, Craig J. Jacobsen, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia; Lanny A. Breuer, Assistant Attorney General, Greg D.
Andres, Acting Deputy Assistant Attorney General, Thomas E.
Booth, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Gary   Christopher      Johnson    was    convicted       following    a   jury

trial of causing the death of another in the course of using a

firearm during and in relation to a drug trafficking offense, in

violation of 18 U.S.C. § 924(j), along with related offenses of

conspiring to distribute and possess with intent to distribute

cocaine, in violation of 18 U.S.C. §§ 846 & 841(a)(1), and of

possession     of   a   stolen   firearm      that   had   been   transported      in

interstate commerce, in violation of 18 U.S.C. § 922(j).                           On

appeal, Johnson challenges his conviction and sentence to life

imprisonment under § 924(j), based upon the sufficiency of the

evidence.      Finding no reversible error, we affirm.



                                        I.

      In February 2006, Gary Johnson was staying with his cousin,

Curtis Waldron, and Waldron’s girlfriend, Katherine Howard, in

their   house    in     Gordonsville,    Virginia.         Waldron    was    a   drug

dealer who kept large amounts of cash and cocaine, as well as

several weapons, in the house.                On February 21, 2006, Johnson

and   Justin    Harris,     another     man    staying     at   the   same   house,

decided to flee to New York while Howard and Waldron were away.

They stole cocaine, a large amount of cash, and two guns from

the house, and absconded in Howard’s van.                   Johnson placed the



                                         3
drugs, money and one gun (a MAC-11 machine pistol) in a backpack

and kept the other gun (a .357 Glock handgun) in his waistband.

       As the two men were driving away from the house, Howard

passed them on the road in the opposite direction in another

car.     Recognizing her van, she turned and followed them while

waving and screaming for them to pull over.                     Johnson pulled the

van over.        Howard pulled behind the van and got out of her

vehicle.       As she approached Johnson, he shot her to death with

the    Glock   handgun.       The   two   men   then     fled    to   New    York    via

Harrisburg, Pennsylvania.            Along the way, they sold some of the

stolen drugs and split the cash between themselves.



                                          II.

       Johnson contends that there was insufficient evidence to

support his conviction under 18 U.S.C. § 924(j).                         This court

reviews the district court’s ruling on a motion for judgment of

acquittal de novo and “will uphold the verdict if, viewing the

evidence in the light most favorable to the government, it is

supported by substantial evidence.”                United States v. Reid, 523

F.3d    310,    317    (4th   Cir.    2008).        Substantial        evidence      is

“’evidence      that   a   reasonable     finder    of   fact    could      accept   as

adequate and sufficient to support a conclusion of a defendant's

guilt beyond a reasonable doubt.’”              United States v. Alerre, 430



                                           4
F.3d 681, 693 (4th Cir. 2005), quoting United States v. Burgos,

94 F.3d 849, 862 (4th Cir. 1995).

      Under 18 U.S.C. § 924(j), a defendant may be sentenced to

death or life imprisonment if the defendant “in the course of a

violation    of     subsection      (c),      causes      the   death     of    a   person

through     the    use    of   a   firearm”         by    murder   or   manslaughter.

Section 924(c) makes it an offense to use or carry a firearm

“during and in relation to” a drug trafficking crime.                           18 U.S.C.

§ 924(c)(1).        See Dean v. United States, 129 S. Ct. 1849, 1852

(2009).     “We have previously explained that the ‘in relation to’

requirement is to be construed liberally, and is satisfied by

proof that the ‘firearm has some purpose or effect with respect

to the drug trafficking crime.                The gun at least must facilitate

or   have   the     potential      of   facilitating         the   drug    trafficking

offense.’”        Reid, 523 F.3d at 318, quoting United States v.

Lipford, 203 F.3d 259, 266 (4th Cir. 2000).                     The presence of the

firearm by accident or coincidence is not sufficient, but “it is

enough for § 924(c)(1) purposes if the firearm was present for

protection or to embolden the actor.” Reid, 523 F.3d at 318

(internal quotations and citations omitted); see also Dean, 129

S. Ct. at 1854.

      Johnson contests neither his use of the firearm to murder

Howard nor        his   conviction      for       drug   trafficking.          Rather,   he

maintains that he is not guilty of violating § 924(j) because

                                              5
there is insufficient evidence that his use of the firearm to

kill Howard was “in relation to” his drug trafficking offense

and because the murder of Howard was not directly related to his

intent to distribute the drugs.         We disagree.    According to the

testimony at trial, Johnson placed the Glock in his waistband

and kept it on his person while driving the stolen drugs to

Pennsylvania and New York.     A reasonable jury could have found

that Johnson carried the gun in his waistband to protect himself

during these drug trafficking activities, and that Johnson shot

Howard when she presented an obstacle to his attempt to flee

with the stolen drugs.



                                III.

     Accordingly, we affirm the district court’s judgment.             We

dispense   with   oral   argument   because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    6